DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020, 03/24/2020 and 10/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 54, 56-58, 63 and  72 are objected to because of the following informalities: 
Claim 54 in line 1, a comma “, “ should be placed after claim 53.
Claims 56-58, 61-62 in line 1, a comma “, “ should be placed after claim 51.
Claim 63 in line 1, a comma “, “ should be placed after claim 62.
Claim 72 in line 1, a comma “, “ should be placed after claim 71.
              Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In Independent claim 71, the claimed features "means for allowing" & "means for causing" invoke 112 (f), however, functional languages, “causing” and “allowing” as recited in the claim, would be given the broadest reasonable interpretation (BRI) in order to advance the prosecution of the application. The examiner interprets,  those functional languages as recited in the claim,  are performed by  controllers 124/154 (Fig.1), described at least in ¶0164 - ¶0176.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/831,462 in view of Seok et al. (2017/0048048),. 
This is a provisional nonstatutory double patenting rejection.
Application No. 16/625,744  (Instant)
Application No  16/831,462 (Copending)
51. An apparatus comprising: a processor comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to: process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A- MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator; allow the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA; transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and allow the EDMG STA to be in the power save mode during a second period after transmission of the BA; and a memory to store information processed by the processor.
58. The apparatus of claim 51, configured to cause the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator.
59. The apparatus of claim 51, wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
wherein the predefined MCS value is 0.
61. The apparatus of claim 51,  configured to cause the EDMG STA to receive the A-MPDU and to transmit the BA over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45GHz.

An apparatus comprising: a processor comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator to: transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs, the EDMG MU PPDU comprising a plurality of Aggregate Medium Access Control (MAC) Protocol Data Units (A-MPDUs); configure a time period after the EDMG MU PPDU, the time period comprising a sequence of a plurality of Block Acknowledgement (BA) periods for the plurality of EDMG STAs, a BA period of the plurality of BA periods configured for transmission of a BA from an EDMG STA of the plurality of EDMG STAs; and process one or more BAs from one or more EDMG STAs of the plurality of EDMG STAs, the one or more BAs received from the one or more EDMG STAs during one or more respective BA periods of the plurality of BA periods; and a memory to store information processed by the processor.
3. The apparatus of claim 1,  configured to cause the EDMG MU-MIMO initiator to provide to the EDMG STA information for determining the BA period for transmission of the BA from the EDMG STA.
4. The apparatus of claim 3, wherein the information comprises information for determining a beginning of the BA period.
5. The apparatus of claim 1, wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
6. The apparatus of claim 5, wherein the predefined MCS value is 0.
7. The apparatus of claim 1,  configured to cause the EDMG MU-MIMO initiator to transmit the EDMG MU PPDU and to receive the one or more BAs over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45.


Yet,  the copending application 16/831,462 does not disclose the claimed feature ”power save mode”.
 		However, in the same field of endeavor, Seok teaches allow the EDMG STA to be in the power save mode during a second period after transmission of the BA (¶0309 - In a frame that is the power save multi-poll (PSMP) context. Fig.51 & ¶0362- AP transmits a trigger frame including a Multi-User Block Ack Request (MU-BAR) frame (i.e., second period).  When STA3 and STA4 receive the trigger frame for MU-BAR STA3 and STA4 do not send frames soliciting an immediate response in the A-MPDU contents carried in the UL MU response frame);
	The applicant and Seok work in the same field of technology. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine  16/831,462’s invention of a system and a method for acknowledging a multi-user (MU) Multiple input and multiple output  (MIMO)  transmission to include Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system, because it provides improved power consumption for battery-operated devices.  (¶0001-¶0002, Seok)

Claims  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-14 & 16 of copending Application No. 16/831,462 in view of Seok et al. (2017/0048048),. 
This is a provisional nonstatutory double patenting rejection.
Application No. 16/625,744  (Instant)
Application No  16/831,462 (Copending)
64. A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause an Enhanced Directional Multi- Gigabit (DMG) (EDMG) wireless communication station (STA) to: process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator; allow the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA; transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and allow the EDMG STA to be in the power save mode during a second period after transmission of the BA.
68. The product of claim 64, wherein the instructions, when executed, cause the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator.
69. The product of claim 64, wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
70. The product of claim 64, wherein the instructions, when executed, cause the EDMG STA to receive the A-MPDU and to transmit the BA over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45GHz.

A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) MU Multiple-Input-Multiple- Output (MIMO) (MU-MIMO) initiator to: transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs, the EDMG MU PPDU comprising a plurality of Aggregate Medium Access Control (MAC) Protocol Data Units (A- MPDUs); configure a time period after the EDMG MU PPDU, the time period comprising a sequence of a plurality of Block Acknowledgement (BA) periods for the plurality of EDMG STAs, a BA period of the plurality of BA periods configured for transmission of a BA from an EDMG STA of the plurality of EDMG STAs; and process one or more BAs from one or more EDMG STAs of the plurality of EDMG STAs, the one or more BAs received from the one or more EDMG STAs during one or more respective BA periods of the plurality of BA periods.
12. The product of claim 10, wherein the instructions, when executed, cause the EDMG MU-MIMO initiator to provide to the EDMG STA information for determining the BA period for transmission of the BA from the EDMG STA.
wherein the information comprises information for determining a beginning of the BA period.
14. The product of claim 10, wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
16. The product of claim 10, wherein the instructions, when executed, cause the EDMG MU-MIMO initiator to transmit the EDMG MU PPDU and to receive the one or more BAs over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45.


Yet,  the copending application 16/831,462 does not disclose the claimed feature ”power save mode”.
 		However, in the same field of endeavor, Seok teaches allow the EDMG STA to be in the power save mode during a second period after transmission of the BA (¶0309 - In a frame that is the power save multi-poll (PSMP) context. Fig.51 & ¶0362- AP transmits a trigger frame including a Multi-User Block Ack Request (MU-BAR) frame (i.e., second period).  When STA3 and STA4 receive the trigger frame for MU-BAR STA3 and STA4 do not send frames soliciting an immediate response in the A-MPDU contents carried in the UL MU response frame);
	The applicant and Seok work in the same field of technology. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine  16/831,462’s invention of a system and a method for acknowledging a multi-user (MU) Multiple 

Claims  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19-20  of copending Application No. 16/831,462 in view of Seok et al. (2017/0048048),. 
This is a provisional nonstatutory double patenting rejection.
Application No. 16/625,744  (Instant)
Application No  16/831,462 (Copending)
71. An apparatus comprising: means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple- Output (MIMO) (MU-MIMO) initiator; means for allowing the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA; means for causing the EDMG STA to transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and means for allowing the EDMG STA to be in the power save mode during a second period after transmission of the BA.
72. The apparatus of claim 71 comprising means for causing the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator.

An apparatus comprising: means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator to transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs, the EDMG MU PPDU comprising a plurality of Aggregate Medium Access Control (MAC) Protocol Data Units (A-MPDUs); means for configuring a time period after the EDMG MU PPDU, the time period comprising a sequence of a plurality of Block Acknowledgement (BA) periods for the plurality of EDMG STAs, a BA period of the plurality of BA periods configured for transmission of a BA from an EDMG STA of the plurality of EDMG STAs; and means for processing one or more BAs from one or more EDMG STAs of the plurality of EDMG STAs, the one or more BAs received from the one or more EDMG STAs during one or more respective BA periods of the plurality of BA periods.
19. The apparatus of claim 17, comprising means for causing the EDMG MU- MIMO initiator to provide to the EDMG STA information for determining the BA period for transmission of the BA from the EDMG STA.
20. The apparatus of claim 19, wherein the information comprises information for determining a beginning of the BA period.


Yet,  the copending application 16/831,462 does not disclose the claimed feature ”power save mode”.
 		However, in the same field of endeavor, Seok teaches allow the EDMG STA to be in the power save mode during a second period after transmission of the BA (¶0309 - In a frame that is the power save multi-poll (PSMP) context. Fig.51 & ¶0362- AP transmits a trigger frame including a Multi-User Block Ack Request (MU-BAR) frame (i.e., second period).  When STA3 and STA4 receive the trigger frame for MU-BAR STA3 and STA4 do not send frames soliciting an immediate response in the A-MPDU contents carried in the UL MU response frame);
	The applicant and Seok work in the same field of technology. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine  16/831,462’s invention of a system and a method for acknowledging a multi-user (MU) Multiple input and multiple output  (MIMO)  transmission to include Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system, because it provides improved power consumption for battery-operated devices.  (¶0001-¶0002, Seok)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 51-52, 61-65 and  70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, in view of  Sakamoto et al. (2019/0223253),  Sakamoto hereinafter.

Re. Claims 51 and  64,  Seok teaches a product comprising one or more tangible computer-readable non-transitory storage media (Fig.2, 240) comprising computer-executable instructions operable to, when executed by at least one processor (Fig.2, 210 & ¶0058), enable the at least one processor (Fig.2, 210) to cause  …….. wireless communication station (STA) (Fig .1-2)  to: and an apparatus (Fig. 1-2) comprising: a processor (Fig.2, 210) comprising logic and circuitry configured to cause ……wireless communication station (STA) (Fig.1-2) to: process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A- MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator (Fig.49 & ¶0345 - a frame having sub-channel assignment information may be aggregated with other MPDUs and transmitted to each receiver of the DL OFDMA PPDU and DL MU-MIMO PPDU. Fig.50-51 & ¶0362 - The AP may transmit a downlink (DL) multi-user PPDU to STA1, STA2, STA3, and STA4.  STA1 and STA2 may respond with a Block ACK frame in response to receiving the downlink multi-user PPDU…, the AP transmits a trigger frame including a Multi-User Block Ack Request (MU-BAR) frame.  When STA3 and STA4 receive the trigger frame for MU-BAR STA3 and STA4 do not send frames soliciting an immediate response in the A-MPDU contents carried in the UL MU response frame); allow the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA (¶0309 - In a frame that is the power save multi-poll (PSMP) context. Fig.51 & ¶0315 – The addressed recipient that receives a frame having the sub-channel assignment information returns an Ack/Block Ack frame, either individually or as part of an A-MPDU starting a SIFS (i.e, first period)  after the PPDU carrying the frame.); transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period (Fig.51 & ¶0315 – The addressed recipient that receives a frame having the sub-channel assignment information returns an Ack/Block Ack frame, either individually or as part of an A-MPDU starting a SIFS (i.e., first period)  after the PPDU carrying the frame. Fig.51 & ¶0362- STA1 and STA2 may respond with a Block ACK frame in response to receiving the downlink multi-user PPDU); and allow the EDMG STA to be in the power save mode during a second period after transmission of the BA (¶0309 - In a frame that is the power save multi-poll (PSMP) context. Fig.51 & ¶0362- AP transmits a trigger frame including a Multi-User Block Ack Request (MU-BAR) frame (i.e., second period).  When STA3 and STA4 receive the trigger frame for MU-BAR STA3 and STA4 do not send frames soliciting an immediate response in the A-MPDU contents carried in the UL MU response frame); and a memory (Fig.2, 240) to store information processed by the processor (Fig.2, 210).
Even though, Seok teaches allow the …….STA to be in a power save mode during a first period from an end of the A-MPDU for the ….STA, Seok does not teach the claimed feature “EDMG“, however, in the analogous art, Sakamoto explicitly discloses allow the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA (¶0005 - in the case in which the A-PPDU is used in WiGig technology, an aggregate MAC protocol data unit (Aggregate-MPDU; A-MPDU) is used in each PPDU forming the A-PPDU.Fig.1 & ¶0012 - a process of a transmission source EDMG wireless station and a destination EDMG wireless station when receiving correctly in communication using EDMG PPDU. Fig.47-48 & ¶0190 - a transmission source EDMG wireless station 1000 and a legacy wireless station 5000 in communication using EDMG A-PPDU. ¶0194 - after the completion of receiving the EDMG A-PPDU 1400 (SIFS – First period after 1400), the destination EDMG wireless station 2000 is able to transmit the BA 2012 (after SIFS / First period) while moderating interruptions by other wireless stations, and the legacy wireless station 5000 is able to reduce power consumption.Fig.57-58 & ¶0207 - a transmission source EDMG wireless station 1000 and a legacy wireless station 5000 in communication using EDMG A-PPDU. ¶0211 - after the completion of receiving the EDMG A-PPDU 1400 (SIFS – First period after 1400), the destination EDMG wireless station 2000 is able to transmit the BA 2012 (after SIFS / First period) while moderating interruptions by other wireless stations, and the legacy wireless station 5000 is able to reduce power consumption even further).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system to include  Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system, because it improves transmission efficiency in IEEE 802.11ay by maintaining backwards compatibility with legacy WiGig devices. (¶0001/¶0007, Sakamoto)

Re. Claims 52 and  65, Seok and Sakamoto teach claims 51 and 64 respectively.
Seok further teaches wherein the second period is to begin immediately after transmission of the BA. (Fig.51 & ¶0362- AP transmits a trigger frame including a Multi-User Block Ack Request (MU-BAR) frame (i.e., second period).  Here, MU-BAR  (i.e., second period) is immediately after BA as whown in Fig. 51).
Re. Claims 61 and  70, Seok and Sakamoto teach claims 51 and 64 respectively.
Yet, Seok does not expressly teach  configured to cause the EDMG STA to receive the A-MPDU and to transmit the BA over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45GHz.
However, in the analogous art, Sakamoto explicitly discloses configured to cause the EDMG STA to receive the A-MPDU and to transmit the BA over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45GHz. (¶0003 – 60 GHz WiGig technology for IEEE 11 ad standard. ¶0004 – 2.16 GHz of standard bandwidth in 60 GHz (i.e., above 45 GHz) WiGig technology for IEEE 11 ad standard. ¶0005 - in the case in which the A-PPDU is used in WiGig technology, an aggregate MAC protocol data unit (Aggregate-MPDU; A-MPDU) is used in each PPDU forming the A-PPDU. Fig.1 & ¶0012 - a process of a transmission source EDMG wireless station and a destination EDMG wireless station when receiving correctly in communication using EDMG PPDU. Fig.57-58 & ¶0207 - a transmission source EDMG wireless station 1000 and a legacy wireless station 5000 in communication using EDMG A-PPDU. ¶0211 - after the completion of receiving the EDMG A-PPDU 1400 (SIFS – First period after 1400), the destination EDMG wireless station 2000 is able to transmit the BA 2012 (after SIFS / First period) while moderating interruptions by other wireless stations, and the legacy wireless station 5000 is able to reduce power consumption).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system to include  Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system, because it improves transmission efficiency in IEEE 802.11ay by maintaining backwards compatibility with legacy WiGig devices. (¶0001/¶0007, Sakamoto)
Re. Claim 62,  Seok and Sakamoto teach claim 51.
Seok further teaches comprising a radio (Fig.2, 220), the processor (Fig.2, 210) configured to cause the radio to transmit the BA. (¶0309 - In a frame that is the power save multi-poll (PSMP) context. Fig.51 & ¶0315 – The addressed recipient that receives a frame having the sub-channel assignment information returns an Ack/Block Ack frame, either individually or as part of an A-MPDU starting a SIFS (i.e, first period)  after the PPDU carrying the frame).
Re. Claim 63,  Seok and Sakamoto teach claim 62.
Seok further teaches comprising one or more antennas (Fig. 2, 230) connected to the radio (Fig.2, 220), and another processor (Fig.2, 210) to execute instructions of an operating system (¶0412).

Re. Claim 71,  Seok teaches an apparatus (Fig.1-2) comprising: means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple- Output (MIMO) (MU-MIMO) initiator (Fig.49 & ¶0345 - a frame having sub-channel assignment information may be aggregated with other MPDUs and transmitted to each receiver of the DL OFDMA PPDU and DL MU-MIMO PPDU. Fig.50-51 & ¶0362 - The AP may transmit a downlink (DL) multi-user PPDU to STA1, STA2, STA3, and STA4.  STA1 and STA2 may respond with a Block ACK frame in response to receiving the downlink multi-user PPDU…, the AP transmits a trigger frame including a Multi-User Block Ack Request (MU-BAR) frame.  When STA3 and STA4 receive the trigger frame for MU-BAR STA3 and STA4 do not send frames soliciting an immediate response in the A-MPDU contents carried in the UL MU response frame); means for allowing the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA (¶0309 - In a frame that is the power save multi-poll (PSMP) context. The addressed recipient that receives a frame having the sub-channel assignment information returns an Ack/Block Ack frame, either individually or as part of an A-MPDU starting a SIFS (i.e, first period)  after the PPDU carrying the frame.); means for causing the EDMG STA to transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period (Fig.51 & ¶0315 – The addressed recipient that receives a frame having the sub-channel assignment information returns an Ack/Block Ack frame, either individually or as part of an A-MPDU starting a SIFS (i.e., first period)  after the PPDU carrying the frame. Fig.51 & ¶0362- STA1 and STA2 may respond with a Block ACK frame in response to receiving the downlink multi-user PPDU); and means for allowing the EDMG STA to be in the power save mode during a second period after transmission of the BA (¶0309 - In a frame that is the power save multi-poll (PSMP) context. Fig.51 & ¶0362- AP transmits a trigger frame including a Multi-User Block Ack Request (MU-BAR) frame (i.e., second period).  When STA3 and STA4 receive the trigger frame for MU-BAR STA3 and STA4 do not send frames soliciting an immediate response in the A-MPDU contents carried in the UL MU response frame).
Even though, Seok teaches means for allowing the …….STA to be in a power save mode during a first period from an end of the A-MPDU for the ….STA, Seok does not teach the claimed feature “EDMG“, however, in the analogous art, Sakamoto explicitly discloses means for allowing the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA (¶0005 - in the case in which the A-PPDU is used in WiGig technology, an aggregate MAC protocol data unit (Aggregate-MPDU; A-MPDU) is used in each PPDU forming the A-PPDU.Fig.1 & ¶0012 - a process of a transmission source EDMG wireless station and a destination EDMG wireless station when receiving correctly in communication using EDMG PPDU. Fig.47-48 & ¶0190 - a transmission source EDMG wireless station 1000 and a legacy wireless station 5000 in communication using EDMG A-PPDU. ¶0194 - after the completion of receiving the EDMG A-PPDU 1400 (SIFS – First period after 1400), the destination EDMG wireless station 2000 is able to transmit the BA 2012 (after SIFS / First period) while moderating interruptions by other wireless stations, and the legacy wireless station 5000 is able to reduce power consumption.Fig.57-58 & ¶0207 - a transmission source EDMG wireless station 1000 and a legacy wireless station 5000 in communication using EDMG A-PPDU. ¶0211 - after the completion of receiving the EDMG A-PPDU 1400 (SIFS – First period after 1400), the destination EDMG wireless station 2000 is able to transmit the BA 2012 (after SIFS / First period) while moderating interruptions by other wireless stations, and the legacy wireless station 5000 is able to reduce power consumption even further).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system to include  Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system, because it improves transmission efficiency in IEEE 802.11ay by maintaining backwards compatibility with legacy WiGig devices. (¶0001/¶0007, Sakamoto)








Claims 53 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, in view of  Sakamoto, further in view of  Lou et al. (2019/0068271), Lou271 hereinafter.

Re. Claims 53 and  66, Seok and Sakamoto teach claims 51 and 64 respectively.
Yet, Seok and Sakamoto do not expressly teach wherein the second period is to end at an end of a time period, which covers a sequence of a plurality of BA periods corresponding to a respective plurality of EDMG STAs. 
However, in the analogous art, Lou271 explicitly discloses wherein the second period is to end at an end of a time period, which covers a sequence of a plurality of BA periods corresponding to a respective plurality of EDMG STAs. (Fig.1/Fig.6-8/Fig.10-11 & ¶0094 - the initiator may transmit multiple ACK/BA frames to multiple responders.  The transmission may be separated by time period xIFS.  Each ACK/BA frame may be transmitted using the best sector/beam/AVW selected based on the feedbacks transmitted in FB period. …the initiator may transmit an ACK announcement frame xIFS time after the end of FB frame.  The announcement frame may be used to broadcast ACK/BA scheduling information using the lowest MCS and quasi-Omni antenna patterns.  xIFS time after the announcement frame, the initiator may start transmitting the first ACK/BA frame.  More ACK/BA frame may follow. Fig.6-8 & ¶0167 - The Training Announcement  Frame may be broadcast/multicast frames to multiple users. The Training Announcement Frame may be transmitted using EDMG PPDU).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system  and Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system to include Lou271’s invention of a system and a 271)

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Seok, in view of  Sakamoto, further in view of  Lou  et al. (2020/0067577), Lou577 hereinafter.

Re. Claim 57, Seok and Sakamoto teach claim 51.
Yet, Seok and Sakamoto do not expressly teach configured to cause the EDMG STA to be awake after the second period.
However, in the analogous art, Lou577 explicitly discloses  configured to cause the EDMG STA to be awake after the second period. (Fig.1/Fig.8A-B & ¶0105 - an enhanced DMG (EDMG) STA may transmit a frame to a peer EDMG STA to indicate intent to perform channel bonding transmission to the peer STA.  This may allow an EDMG STA to choose to operate over multiple channels only after receiving such a frame, thus saving power. Fig.10-14 & ¶0140 - an enhanced STA may override the value of its local Edot11MinPPDuration variable with the value of this field when it receives this element from its PCP/AP.  An enhanced STA may be in the awake state for Edot11MinPPDuration from the start of each SP/CBAP, which may be used for dynamic allocation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system  and Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system to include Lou577’s invention of a system and a method for enhanced dynamic allocation for directional transmission,  because it allows dynamic allocation of operating channels and data streams for multiple channel transmission and MIMO in order to achieve high throughput in 60 GHZ band.  (Title/¶0002, Lou577)


Claims 58,  68  and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, in view of  Sakamoto, further  in view of  Lou  et al.(2019/0123798), Lou798 hereinafter.

Re. Claims 58 and  68, Seok and Sakamoto teach claims 51 and 64 respectively.
Yet, Seok and Sakamoto do not expressly teach configured to cause the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator. 
However, in the analogous art, Lou798 explicitly discloses cause the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator.  (Fig.1A-C/Fig.8-11 & ¶0059 - STA's involved in MU-MIMO transmission (e.g., all the STA's) with the AP/PCP may (e.g., must) use the same channel or band.  The operating bandwidth may be the smallest channel bandwidth that is supported by the STA's which are included in the MU-MIMO transmission with the AP/PCP. ¶0073 - The AP/PCP may be the initiator of the Training TXOP.  One or more STAs (e.g., including both EDMG STAs and legacy STAs) may be potential responders ……  ¶0105 - ACK/BA frame with a down selection (BRI: determination) indication or ACK/BA frame aggregated with a control frame which carries a down selection (BRI: determination) indication may be used in the P2P cascaded training TXOP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system  and Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system to include Lou798’s invention of a system and a method for concurrent MIMO beamforming training in MMW WLAN systems,  because it provides a mechanism in achieving higher throughput by using simultaneous MIMO beamforming in 60 GHZ band.  (¶0002/¶0060, Lou798)
Re. Claim 72, Seok and Sakamoto teach claim 71.
Yet, Seok and Sakamoto do not expressly teach comprising means for causing the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator.
However, in the analogous art, Lou798 explicitly discloses comprising means for causing the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator. (Fig.1A-C/Fig.8-11 & ¶0059 - STA's involved in MU-MIMO transmission (e.g., all the STA's) with the AP/PCP may (e.g., must) use the same channel or band.  The operating bandwidth may be the smallest channel bandwidth that is supported by the STA's which are included in the MU-MIMO transmission with the AP/PCP. ¶0073 - The AP/PCP may be the initiator of the Training TXOP.  One or more STAs (e.g., including both EDMG STAs and legacy STAs) may be potential responders ……  ¶0105 - ACK/BA frame with a down selection (BRI: determination) indication or ACK/BA frame aggregated with a control frame which carries a down selection (BRI: determination) indication may be used in the P2P cascaded training TXOP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system  and Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system to include Lou798’s invention of a system and a method for concurrent MIMO beamforming training in MMW WLAN systems,  because it provides a mechanism in achieving higher throughput by using simultaneous MIMO beamforming in 60 GHZ band.  (¶0002/¶0060, Lou798)


Claims 59-60 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, in view of  Sakamoto, further in view of  Barriac et al. (2016/0197755), Barriac hereinafter.

Re. Claims 59 and  69, Seok and Sakamoto teach claims 51 and 64 respectively.
Yet, Seok and Sakamoto do not expressly teach wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
However, in the analogous art, Barriac explicitly discloses wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value. (Fig.1 / Fig. 4 & ¶0078 - a first device (AP1) may send DL data, at 402, to a second device (STA1).  The STA1 may respond (e.g., after a SIFS period 404) with an UL block acknowledgment (BA) for the DL data at 406.  In some cases, AP2 may be within ED range of the packet sent from AP1…. If the BA has a payload of 36 bytes at modulation coding scheme (MCS) of zero, then the BA end time may be equal to SIFS plus legacy preamble duration plus the payload divided by the MCS rate which may be equal to 84 µs.  Thus, since the BA is longer than the time before the AP2 begins transmitting, the BA will be jammed by the transmission from AP2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system  and Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system to include Barriac’s invention of deferral and/or synchronization information in postambles and midambles,  because it provides a mechanism in generating a frame having at least one of a midamble or a postamble designed to allow a device, after exiting a low-power state to perform synchronization to the frame and outputting the frame for transmission, thereby allows achieving higher throughput using MIMO technology  (¶0003/¶0006/¶0016, Barriac).
Re. Claim  60, Seok and Sakamoto teach claim 59.
Yet, Seok and Sakamoto do not expressly teach wherein the predefined MCS value is 0.
However, in the analogous art, Barriac explicitly discloses  wherein the predefined MCS value is 0. (Fig.1 / Fig. 4 & ¶0078 - a first device (AP1) may send DL data, at 402, to a second device (STA1).  The STA1 may respond (e.g., after a SIFS period 404) with an UL block acknowledgment (BA) for the DL data at 406.  In some cases, AP2 may be within ED range of the packet sent from AP1…. If the BA has a payload of 36 bytes at modulation coding scheme (MCS) of zero, then the BA end time may be equal to SIFS plus legacy preamble duration plus the payload divided by the MCS rate which may be equal to 84 µs.  Thus, since the BA is longer than the time before the AP2 begins transmitting, the BA will be jammed by the transmission from AP2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Seok’s invention of block acknowledgement for multi-user transmissions in a wireless local area network (WLAN) system  and Sakamoto’s invention of a system and a method of configuring an aggregate PPDU (physical layer convergence protocol (PLCP) protocol data unit) to communicate in a wireless communication system to include Barriac’s invention of deferral and/or synchronization information in postambles and midambles,  because it provides a mechanism in generating a frame having at least one of a midamble or a postamble designed to allow a device, after exiting a low-power state to perform synchronization to the frame and outputting the frame for transmission, thereby allows achieving higher throughput using MIMO technology  (¶0003/¶0006/¶0016, Barriac).



Allowable Subject Matter
Claims 54-56 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 54 – configured to cause the EDMG STA to process a BA Request (BAR) received from the EDMG MU-MIMO initiator after the time period, the BAR to request the EDMG STA to acknowledge the A-MPDU for the EDMG STA.
Claim 55 – wherein an end of the second period is based on an end of the EDMG MU PPDU..
Claim  56 – configured to cause the EDMG STA to process a BA Request (BAR) received from the EDMG MU-MIMO initiator after the second period, the BAR to request the EDMG STA to acknowledge the A-MPDU for the EDMG STA.
Claim 67 – wherein the instructions, when executed, cause the EDMG STA to process a BA Request (BAR) received from the EDMG MU-MIMO initiator after the second period, the BAR to request the EDMG STA to acknowledge the A-MPDU for the EDMG STA.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun21, ¶0122, ¶0123, ¶0124-¶0127  along with Fig.7A-&7B. In fact, Fig. 7B (along with related paragraphs) is the closest to the inventive concept of the instant application but provisional applications 62/501,844 and 62/511,799 do not support Fig. 7B.
Trainin
Lou 
IEEE Standard for Information technology— Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications; IEEE Std 802.11™-2016. See §19-20.
IEEE P802.11aj™/D6.0; Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) specifications Amendment 5: Enhancements for Very High Throughput to Support Chinese Millimeter Wave; IEEE P802.11aj™D6.0, June 2017. See §10.

Yet, none of those references disclose objected claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

                                                                                                                                                                                                /Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 17, 2021